Title: To James Madison from Edmund Pendleton, 21 July 1783
From: Pendleton, Edmund
To: Madison, James


Dear Sir
Virga. July 21. 1783.
With yr. last favr. of the 8th. Instt. came the missing one of June 24th. containing the Account of the behavr. of the soldiers in their insult to Congress.
I wish the conspiracy may be traced to it’s real source, and the motives truly investigated, when I still think it will not terminate in public good, or the redress of real Injury in the Army; the Citizens I suppose cannot be well pleased either with the company of their Military Visitants, or reflections upon their own conduct wch. made such a Viset necessary, and fix’d a stigma on their public Character, as wanting either inclination or Courage to Support the members of the great National Council, holding Session in their Metropolis—perhaps the people might want neither, and the fault was in their rulers in not calling forth their exertions. Be this as it may, they do not reason badly who counsel a return to Phila., either to prevent unfavourable impressions abroad, or that the great question of fixing the Permanent residence of Congress may not be embarressed, or influenced by temporary convenience. In your state of that question you take no notice of poor old Williamsburg, and yet I am of Opinion that except the City of New York, it is the most convenient place Congress can Assemble at, notwithstanding it’s Souther[n] situation, since it is near the Sea, over wch. the Delegates will I expect pass, as soon as the Safety of such a Passage is ascertained. Compare a Water Passage to Wms.burg & any other place from each state, and it will be found Most Convenient.
The temper of an Easter[n] Legislature is really astonishing & alarming; will they Censure their Delegates for acceeding to a confederation, which their Assembly formerly approved of & directed the Assent of the state to be given to? Or are they tired of the Union, the very moment of it’s having accomplished their purpose? Did they suffer the Vote for half pay to pass unobjected to, & to operate as a Stimulus to men to continue in an Army under all the discouraging circumstances of want of pay & want of Necessaries, until they have performed their severe part of the compact, with compleat success to Us, and will they now protest against that vote? Well says the Psalmist

“When once the firm Assurance fails
Which public faith imparts,
’Tis time for innocence to file
From such deceitful Arts.”

The treaty of Commerce wth. Sweeden is well enough as an Act of friendship, but I fancy our Commodities & theirs are too much of a sort to admit of much trade betwixt the two Nations. I really can’t now conjecture the cause for delay in signing the definitive treaty, & feel some anxiety for the event—I wish your next may remove it. When do you purpose to leave Congress?
